Citation Nr: 1017250	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.

2.  Entitlement to service connection for a demyelinating 
disease, to include multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In September 2007, the Veteran provided testimony at a 
hearing before the undersigned at the White River Junction, 
Vermont RO.  A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in May 
2008, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board.

In its May 2008 remand, the Veteran's claim for entitlement 
to service connection for depression (see September 2007 
travel board hearing transcript) was referred to the RO for 
initial action.  The record does not reflect that the RO has 
adjudicated this claim.  Subsequent to the Board's remand, 
the United States Court of Appeals for Veterans Claims held 
that a claim for service connection for PTSD also encompasses 
any other diagnosed psychiatric disability manifested by the 
claimed symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

In May 2008, the Board denied the Veteran's claim for service 
connection for cataracts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has experienced depression since 
he developed alopecia and sustained a burn injury in service, 
and that he was hospitalized for depression during active 
duty in December 1969.  He claims that he first sought 
treatment post-service for depression in 2005 or 2006.  See 
September 2007 travel board hearing transcript.  

Service treatment records show that the Veteran was treated 
for depression in service from 1969-1971.  On VA mental 
health treatment in June and July 2006, a treating nurse 
found that the Veteran had possible PTSD, depressed mood and 
depression, secondary to electrical injury and subsequent 
neurological problems.  
An examination and opinion are needed to determine whether 
the Veteran has a currently demonstrated psychiatric 
disability related to his active military service.  
38 U.S.C.A. § 5103A(d) (West 2002).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2009).

The Veteran contends that he developed PTSD as the result of 
electrical burns in service.  Service treatment records show 
that in September 1969, he sustained burns from touching a 
steam pipe.  On VA examination for an unrelated condition in 
June 1971, he reported an electrical shock while aboard the 
USS Vermillon in January 1970.  He has reported a similar 
history on a number of occasions since service.  As discussed 
above, on VA mental health treatment in June 2006, a treating 
nurse found that the Veteran "very possibly" had PTSD due 
to the stressor of sustaining a severe electrical shock in 
service.

VA has a duty to assist the Veteran in obtaining credible 
supporting evidence of his claimed stressor.  Zarychi v. 
Brown, 6 Vet App 91 (1993).

The Veteran has also contended that he has demyelinating 
disease or MS as the result of the electrical shock received 
in service.  Current treatment records show findings 
referable to these conditions.  The Veteran has submitted 
internet articles reporting that electrical burns could cause 
delayed demyelinating disease.  

In its May 2008 remand, the Board directed the agency of 
original jurisdiction (AOJ) to ask the service department to 
provide any supporting evidence that the Veteran sustained an 
electrical shock or burn aboard the USS Vermillion in January 
1970.  In response, the AOJ sent the Veteran a letter in May 
2008, informing him that it needed him or his service 
department to submit evidence to support his claim that he 
sustained an electrical shock or burn aboard the USS 
Vermillion in January 1970.  The AOJ never contacted the 
service department directly for supporting evidence, as 
directed to do in the May 2008 remand.  The AOJ was also 
directed to afford the Veteran a neurologic examination to 
determine whether the Veteran has a demyelinating disease as 
a result of a disease or injury in service, which it failed 
to do.

The originating agency has not complied with the May 2008 
remand directives.  In a case such as this, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App 268 (1998).  

Nonetheless, the Veteran is competent to report the in-
service injuries, and the articles he has submitted indicate 
that a demyelinating disease might be related to service.  An 
examination is needed to determine whether there is such a 
relationship.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the service 
department to provide any supporting 
evidence that the Veteran sustained an 
electrical shock or burn aboard the USS 
Vermillion in January 1970.  If additional 
evidence is needed for stressor 
verification, the Veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.

2.  Arrange for the Veteran to be given an 
examination to determine the etiology of 
all current psychiatric disorders.  If 
PTSD is diagnosed (under DSM-IV criteria), 
the examiner should identify the elements 
supporting the diagnosis, to include the 
stressor(s).  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.  With respect to any other 
acquired psychiatric disorders found to be 
present, the examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent probability or more ) that 
the disorder originated while the Veteran 
was serving on active duty or is otherwise 
etiologically related to service.   

The examiner should review the claims 
folder and acknowledge such review in the 
examination report or in an addendum.  The 
examiner should consider the reports of 
depression in service, the Veteran's 
reports of an electrical burn or shock, 
and his reports of ongoing symptoms.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

3.  The Veteran should be afforded an 
examination to determine whether he has a 
demyelinating disease as a result of a 
disease or injury in service.  The 
examiner should review the claims folder, 
and acknowledge such review in the 
examination report or in an addendum.

The examiner is advised that the Veteran 
is competent to report in-service injuries 
and symptoms and that his report of 
history must be considered.  The examiner 
should consider the Veteran's reports of 
an electrical burn or shock in service.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

The examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
current demyelinating disease is the 
result of a disease or injury in service.  
If the Veteran, at least as likely as not 
has current MS, the examiner should 
comment on whether there was any evidence 
of this disease in the seven years after 
service.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


